IN THE SUPREME COURT OF THE STATE OF NEVADA


                    JEFFREY A. DICKERSON,                                  No. 67768
                    INDIVIDUALLY, AND AS PRINCIPAL
                    OWNER OF THE LAW OFFICE OF
                    JEFFREY A. DICKERSON,
                                      Appellant,
                                                                                 FILED
                                  vs.                                            JUL 1 1 2016
                    VICTOR P. REPUBLICAN°, JR.,                                  TRACIE K LINDEMAN
                                                                              CLERK OF SUPREME COURT
                                      Respondent.                                 C'
                                                                                  DEPUT(?-   ilt1:1Ktir
                                          ORDER DISMISSING APPEAL

                                Appellant, who is proceeding in pro se, has filed a "Notice of
                    Automatic Stay of Appellate Proceedings," informing this court that he has
                    filed a petition in bankruptcy court. The filing of a bankruptcy petition
                    operates to stay, automatically, the "continuation" of any
                    "judicial. .. action. . . against the debtor." 11 U.S.C. § 362(a)(1). An
                    appeal, for purposes of the automatic stay, is considered a continuation of
                    the action in the trial court. Consequently, an appeal is automatically
                    stayed if the debtor was the defendant in the underlying trial court action.
                    See Ingersoll-Rand Fin. Corp. v. Miller Mining Co., Inc., 817 F.2d 1424
                    (9th Cir. 1987). It appears that appellant was a defendant below.
                    Therefore, this appeal is stayed pursuant to the automatic stay provisions
                    of federal bankruptcy law.
                                Given the applicability of the automatic stay, this appeal may
                    linger indefinitely on this court's docket pending final resolution of the
                    bankruptcy proceedings. Accordingly, we conclude that judicial efficiency
                    will be best served if this appeal is dismissed without prejudice. Because
                    a dismissal without prejudice will not require this court to reach the
                    merits of this appeal and is not inconsistent with the primary purposes of
SUPREME COURT
      OF
    NEVADA

(0) 1947A '   ex.

                                                          fina
                   the bankruptcy stay—to provide protection for debtors and creditors—we
                   further conclude that such dismissal will not violate the bankruptcy stay.'
                   See Indep. Union of Flight Attendants v. Pan Am. World Airways, Inc.,    966
                   F.2d 457, 459 (9th Cir. 1992) (holding that the automatic stay does not
                   preclude dismissal of an appeal so long as dismissal is "consistent with the
                   purpose of [11 U.S.C. §362(a)"]; Dean v. Trans World Airlines, Inc., 72 F.3d
                   754, 755 (9th Cir. 1995) (holding that a post-bankruptcy petition dismissal
                   will violate the automatic stay "where a decision to dismiss requires the
                   court to first consider other issues presented by or related to the
                   underlying case").
                                Accordingly, we dismiss this appeal. This dismissal is without
                   prejudice to appellant's right to move for reinstatement of this appeal
                   upon either the lifting of the bankruptcy stay or final resolution of the
                   bankruptcy proceedings, if appellant deems such a motion appropriate at
                   that time.
                                It is so ORDERED.


                                            Cherryc_istA7 , J.




                   Douglas                                    Gibbon's


                          'The automatic stay provides a debtor "with protection against
                   hungry creditors" and gives it a "breathing spell from its creditors" by
                   stopping all collection efforts. Dean v. Trans World Airlines, Inc., 72 F.3d
                   754, 755 (9th Cir. 1995) (internal quotation marks omitted). Further, it
                   "assures creditors that the debtor's other creditors are not racing to
                   various courthouses to pursue independent remedies to drain the debtor's
                   assets." Id. at 755-56.

SUPREME COURT
        OF
     NEVADA

                                                         2
(0) 1947A    eA)
                cc: Hon. Jerome M. Polaha, District Judge
                     Jonathan L. Andrews, Settlement Judge
                     Jeffrey A. Dickerson
                     Downey Brand LLP
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                 3
(0) I917A



                      (71;(1